       Case 4:19-cv-00040-BMM Document 124 Filed 01/21/21 Page 1 of 1




                 IN THE UNTIED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


HEATHER M. HANEY, as Personal
Representative of the Estate of DEAN            Cause No. CV-19-40-GF-BMM
HASLER, Deceased,
                                                 ORDER OF DISMISSAL
                      Plaintiff,               Honeywell International, Inc. f/k/a
                                                     Allied-Signal, Inc.
     v.

CYPRUS MINES CORPORATION, et.
al.
               Defendants.


      Upon stipulation of the parties, it is hereby ordered that Defendant

Honeywell International, Inc., f/k/a Allied-Signal, Inc., is dismissed with prejudice.

      Dated this 21st day of January, 2021.
